Name: Regulation (EEC) No 501/73 of the Commission of 20 February 1973 amending Regulation No 283/67/EEC on detailed rules for the application of the compensatory amount applicable to imports of certain vegetable oils
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  trade;  prices;  transport policy
 Date Published: nan

 Avis juridique important|31973R0501Regulation (EEC) No 501/73 of the Commission of 20 February 1973 amending Regulation No 283/67/EEC on detailed rules for the application of the compensatory amount applicable to imports of certain vegetable oils Official Journal L 049 , 22/02/1973 P. 0018 - 0019 Finnish special edition: Chapter 3 Volume 5 P. 0097 Greek special edition: Chapter 03 Volume 9 P. 0046 Swedish special edition: Chapter 3 Volume 5 P. 0097 Spanish special edition: Chapter 03 Volume 6 P. 0207 Portuguese special edition Chapter 03 Volume 6 P. 0207 REGULATION (EEC) No 501/73 OF THE COMMISSION of 20 February 1973 amending Regulation No 283/67/EEC on detailed rules for the application of the compensatory amount applicable to imports of certain vegetable oils THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/EEC(1) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by the Act (2) annexed to the Treaty (3) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed at Brussels on 22 January 1972; Having regard to Council Regulation No 143/67/EEC (4) of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils, as last amended by Regulation (EEC) No 2077/71 (5), and in particular Article 7 thereof; Whereas Regulation No 143/67/EEC has been amended by Regulation (EEC) No 2077/71 in order to extend its scope to refined olive oil ; whereas, therefore, it is appropriate, with the same end in view, to adjust Commission Regulation No 283/67/EEC (6) of 11 July 1967 on detailed rules for the application of the compensatory amount applicable to imports of certain vegetable oils; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation No 283/67/EEC is replaced by the following: "Article 1 The prices for oils, products from which they are obtained and other products obtained from processing referred to in Article 1 of Regulation No 143/67/EEC shall be determined, on the basis of actual offers made for a product, fob or ex frontier of the country of origin or of the exporting country of the oils in question. If these offers are not made fob or ex frontier the necessary adjustments shall be made." Article 2 Article 2 of Regulation No 283/67/EEC is replaced by the following: "Article 2 If no offers are made in the countries concerned for products from which the imported oils are obtained or for other products obtained from processing, the offers to be taken into consideration shall be the most favourable offers made on the world market, calculated according to the circumstances cif Rotterdam or cif Imperia, adjusted fob or ex frontier of the country of origin or of the exporting country." Article 3 Article 4 of Regulation No 283/67/EEC is replaced by the following: "Article 4 1. For the purpose of calculating the ratio referred to in Article 1 (b) of Regulation No 143/67/EEC, the yields to be taken into consideration shall be those found in the exporting country or in the country of origin. If it is impossible to obtain sufficiently precise information on these yields, they may be estimated on the basis of known average yields for these products. 2. For the purpose of calculating the ratio referred to in paragraph 1 between refined olive or refined olive-residue oils on the one hand and, respectively, virgin lampante or olive-residue oils on the other, the following general formulae shall apply: (a) virgin lampante processed into refined olive oil: 2 (a - 1) + 2; (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 73, 27.3.1972, p. 5. (4)OJ No 125, 26.6.1967, p. 2463/67. (5)OJ No L 220, 30.9.1971, p. 1. (6)OJ No 151, 13.7.1967, p. 5. (b) are olive-residue oils processed into refined olive-residue oils: 2a + 2. In these formulae "a" represents the acid content in virgin lampante or in refined olive-residue oils. 3. If the oil offered is pure olive oil or refined olive-residue oil from olive, when determining the ratio referred to in paragraph 1 the following average mixture shall be taken into account: (a) in the case of pure olive oil: - 18 % virgin olive oil, - 82 % refined olive oil, (b) in the case of refined olive-residue oil from olive: - 18 % virgin olive oil, - 82 % refined olive-residue oils. The quality of virgin olive oil to be taken into consideration is the quality most valid used in mixtures in the country of origin or in the exporting country." Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI